DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pourchet et al. (U.S. Patent No 10,984,708).
Regarding to claim 1, Pourchet teaches a mass transfer method for micro light emitting diodes, the mass transfer method comprising:
providing a component substrate on which a plurality of micro light emitting diodes are formed (Fig. 3A, column 6, lines 18-20, component substrate 110 on which a plurality of micro light emitting diodes 200 are formed);
picking up the micro light emitting diodes on the component substrate at least once by a plurality of bonding structures on a first medium load substrate (Figs. 3B-C, column 6, picking up the micro light emitting diodes 200 on the component substrate at least once by bonding structures 140 on a first medium load substrate 114, each bonding structure 140 under each diode is considered one bonding structure), and transferring micro light emitting diodes picked up every time to a second medium load substrate (Fig. 3E, column 6, lines 66-67, transferring micro light emitting diodes 200 picked up every time to a second medium load substrate 118); wherein one of the micro light emitting diodes on the second medium load substrate corresponds to one of sub-pixel on a target substrate (column 7, lines 21-22); and
transferring the micro light emitting diodes on the second medium load substrate into corresponding sub-pixels on the target substrate at one time (Fig. 3F, column 7, lines 45-47, transferring the micro light emitting diodes on the second medium load substrate 118 into corresponding sub-pixels on the target substrate 122 at one time).
Regarding to claim 4, Pourchet teaches quantity of the micro light emitting diodes borne on the second medium load substrate is greater than quantity of the micro light emitting diodes borne on the first medium load substrate (Fig. 3E, only one color LED on first medium load substrate, all there color LEDs on second medium load substrate. Thereby, quantity of the micro light emitting diodes borne on the second medium load substrate is about three times greater than quantity of the micro light emitting diodes borne on the first medium load substrate).
Regarding to claim 5, Pourchet teaches 
wherein the plurality of micro light emitting diodes comprise micro light emitting diodes with at least one color; one first medium load substrate is provided (Fig. 3E, first medium load substrate 114a comprises RED color micro-LEDs); and
the picking up the micro light emitting diodes on the component substrate at least once by the plurality of bonding structures on the first medium load substrate, and transferring micro light emitting diodes picked up every time to the second medium load substrate (Fig. 3) comprises:
successively for micro light emitting diodes with each color of the plurality of micro light emitting diodes, picking up the micro light emitting diodes with the each color on the component substrate for many times by the first medium load substrate, and transferring the micro light emitting diodes with the each color picked up every time into micro light emitting diode regions, corresponding to the each color, on the second medium load substrate; or
for micro light emitting diodes with each color of the plurality of micro light emitting diodes, picking up the micro light emitting diodes with the each color on the component substrate for many times by the first medium load substrate corresponding to the each color, and transferring the micro light emitting diodes with the each color picked up every time into micro light emitting diode regions, corresponding to the each color, on the second medium load substrate (Fig. 3E, column 7 lines 10-25, Fig. 4, steps 410-416).
Regarding to claim 7, Pourchet teaches wherein the second medium load substrate comprises a bonding film layer covering the second medium load substrate (Fig. 3E, element 142
aligning the first medium load substrate with the second medium load substrate (Fig. 4, step 412);
bonding the micro light emitting diodes with the each color on the aligned first medium load substrate with the micro light emitting diode regions, corresponding to the each color, on the second medium load substrate one to one (Fig. 4, step 414); and
separating the first medium load substrate from the micro light emitting diodes with the each color on the first medium load substrate so that the micro light emitting diodes with the each color on the first medium load substrate are transferred into the micro light emitting diode regions, corresponding to the each color, on the second medium load substrate (Fig. 4, steps 414-416).
Regarding to claim 8, Pourchet teaches wherein the second medium load substrate comprises a bonding film layer covering the second medium load substrate (Fig. 3E, element 142); and the transferring the micro light emitting diodes with the each color picked up every time into the micro light emitting diode regions, corresponding to the each color, on the second medium load substrate comprises:
aligning the first medium load substrate with the second medium load substrate (Fig. 4, step 412);
bonding the micro light emitting diodes with the each color on the aligned first medium load substrate with the micro light emitting diode regions, corresponding to the each color, on the second medium load substrate one to one (Fig. 4, step 414);  and
separating the first medium load substrate from the micro light emitting diodes with the each color on the first medium load substrate so that the micro light emitting diodes with the each color on the first medium load substrate are transferred into the micro light 414-416).
Regarding to claim 11, Pourchet teaches size of the second medium load substrate is greater than or equal to that of the target substrate (Fig. 3F, size of the second medium load 118 substrate is equal to that of the target substrate 122); and the transferring the micro light emitting diodes on the second medium load substrate into the corresponding sub-pixels on the target substrate at one time comprises: aligning the second medium load substrate with the target substrate (Fig. 4, step 412); and separating the second medium load substrate from the micro light emitting diodes so that the micro light emitting diodes on the second medium load substrate are transferred into the corresponding sub-pixels on the target substrate at one time (Fig. 4, steps 418-420); or wherein the target substrate comprises at least two target regions with a same size; size of one of the second medium load substrates is substantially same as that of one of the target regions; and the transferring the micro light emitting diodes on the second medium load substrate into the corresponding sub-pixels on the target substrate at one time comprises: aligning the second medium load substrate with the target regions sequentially, and separating the second medium load substrate from the micro light emitting diodes after each alignment so that the micro light emitting diodes on the second medium load substrate are transferred into the corresponding sub-pixels on the target substrate at one time.
Regarding to claim 16, Pourchet teaches a mass transfer system for micro light emitting diodes, the mass transfer system comprising:
a first medium load substrate, at least one of which is provided with a plurality of bonding structures (Fig. 3E, first medium load substrate 114a-c, at least one of which is provided with a plurality of bonding structures 140
a second medium load substrate (Fig. 3E, second medium load substrate 118);
wherein the first medium load substrate is configured to pick up micro light emitting diodes on a component substrate at least once by virtue of the plurality of bonding structures (Figs. 3A-C, the first medium load substrate is configured to pick up micro light emitting diodes 200 on a component substrate 110 at least once by virtue of the plurality of bonding structures) and transfer micro light emitting diodes picked up every time to the second medium load substrate (Fig. 3E); and
wherein the second medium load substrate is configured to transfer the micro light emitting diodes on the second medium load substrate into corresponding sub-pixels on a target substrate at one time (Fig. 3F, the second medium load substrate 118 is configured to transfer the micro light emitting diodes on the second medium load substrate 118 into corresponding sub-pixels on a target substrate at one time 122), and one of the micro light emitting diodes on the second medium load substrate corresponds to one of the sub-pixels on the target substrate (Fig. 3F, one of the micro light emitting diodes red/green/blue on the second medium load substrate 118 corresponds to one of the sub-pixels on the target substrate 122).
Regarding to claim 17, Pourchet teaches quantity of the micro light emitting diodes borne on the second medium load substrate is greater than quantity of the micro light emitting diodes borne on the first medium load substrate (Fig. 3E, only one color LED in first medium load substrate, all there color LEDs in second medium load substrate. Thereby, quantity of the micro light emitting diodes borne on the second medium load substrate is about three times greater than quantity of the micro light emitting diodes borne on the first medium load substrate
Regarding to claim 18, Pourchet teaches a size of the second medium load substrate is greater than or equal to that of the target substrate (Fig. 3E, size of the second medium load substrate 118 is equal to that of the target substrate 122).
Regarding to claim 19, Pourchet teaches the target substrate comprises at least two target regions with a same size (Fig. 3E, region under 204a is same size as region under 204b); and a size of one of the second medium load substrates is substantially same as that of one of the target regions (Fig. 3E, size under die 204a of the second medium load substrates is substantially same size under die 204a of the target regions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pourchet et al. (U.S. Patent No 10,984,708), as applied to claim 1 above, in view of Chou et al. (U.S. Patent No 6,942,750).
Regarding to claim 2, Pourchet teaches one of the bonding structures corresponds to one of the sub-pixels on the target substrate (column 4, lines 20-24); and wherein a plurality of bonding structures of the first medium load substrate are formed by following steps: forming a bonding material layer on the first medium load substrate (Fig. 3E, element 140). 
Pourchet does not disclose patterning the bonding material layer by adopting a one-time patterning process to form the plurality of bonding structures arranged in an array.

Allowable Subject Matter
Claims 3, 9-10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “forming a bonding material layer on a first medium load substrate motherboard; patterning the bonding material layer by adopting a one-time patterning process to form the plurality of bonding structures arranged in an array; and cutting the first medium load substrate motherboard on which the bonding structures are formed to obtain the first medium load substrate on which the plurality of bonding structures arranged in an array are formed” in combination with the limitation recited in claim 1 and the rest of limitations recited in claim 3.
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “material of the bonding structures comprises a pyrolytic adhesive; and the separating the first medium load substrate from the micro light emitting diodes with the each color on the first medium load substrate comprises separating the first medium load substrate 
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “material of the bonding structures comprises a photolytic adhesive; and the separating the first medium load substrate from the micro light emitting diodes with the each color on the first medium load substrate comprises separating the first medium load substrate from the micro light emitting diodes with the each color on the first medium load substrate by virtue of laser” in combination with the limitations recited in claim 1, claim 5, and claim 8.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “material of the bonding film layer on the second medium load substrate comprises a pyrolytic adhesive; and the separating the second medium load substrate from the micro light emitting diodes comprises separating the second medium load substrate from the micro light emitting diodes on the second medium load substrate by adopting a hot pressing process; or wherein material of the bonding film layer on the second medium load substrate comprises a photolytic adhesive; and the separating the second medium load substrate from the micro light emitting diodes comprises; separating the second medium load substrate from the micro light emitting diodes on the second medium load substrate by virtue of laser” in combination with the limitations recited in claim 1 and claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828